Citation Nr: 1437668	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-20 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the rating for prostate cancer from 100 to 20 percent, effective July 1, 2010, was proper.

2.  Entitlement to ratings for prostate cancer in excess of 20 percent from July 1, 2010 and in excess of 40 percent from April 29, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to November 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, reduced the rating for the Veteran's prostate cancer from 100 to 20 percent, effective July 1, 2010.  In August 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In February 2014, the case was remanded for additional development.  A July 2014 rating decision increased the rating for prostate cancer to 40 percent, effective April 29, 2014; as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

[The February 2014 Board decision denied an appeal seeking service connection for obstructive sleep apnea (OSA); accordingly, that issue is no longer on appeal.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for a TDIU rating (raised in the context of the claim for an increased rating for prostate cancer) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The 100 percent rating for the Veteran's prostate cancer was not in effect for 5 years, and the reduction of the rating to 20 percent, effective July 1, 2010, was based on evidence showing improvement in the disability (i.e., improved urinary function after the cessation of radiation therapy) as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life.

2.  For the period from July 1, 2010 through April 28, 2014, the Veteran's prostate cancer residuals consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval of 1 hour and nighttime awakening to void 3 to 4 times per night); the disability was not productive of any other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.

3.  For the period from April 29, 2014, the Veteran's prostate cancer residuals have consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval less than 1 hour and nighttime awakening to void 5 or more times); the disability has not been productive of any other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.


CONCLUSIONS OF LAW

1.  The reduction of the rating for prostate cancer from 100 percent to 20 percent, effective July 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code (Code) 7528 (2013).

2.  Ratings for prostate cancer in excess of 20 percent for the period from July 1, 2010 through April 28, 2014 and in excess of 40 percent from April 29, 2014 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Code 7528 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Regarding the propriety of reduction issue, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to this matter.  The reduction in the rating was based on the pertinent evidence of record, including examinations arranged by the AOJ.  A review of the examination reports found them to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the question that is being decided.

Regarding the increased rating issue, the VCAA applies to this matter.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  A March 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  Most recently, a July 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for prostate cancer residuals for the applicable time period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in September 2008, July 2009, and April 2014.  The Board finds the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the prostate cancer disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested in the Board's February 2014 remand (i.e., asking the Veteran to identify relevant treatment providers and affording him a new urology examination) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the scheduler ratings for prostate cancer since July 1, 2010, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's prostate cancer residuals have been rated under Code 7528, as voiding dysfunction.  Under Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Voiding dysfunction is rated under three subcategories: urinary frequency, urine leakage, and obstructed voiding.  For urinary frequency, a 20 percent rating is warranted for daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night; and a maximum 40 percent rating is warranted for daytime voiding interval of less than 1 hour, or awakening to void 5 or more times per night.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Code 7528.  [The Veteran's prostate cancer residuals are not shown to have been productive of urine leakage, obstructed voiding, or renal dysfunction at any time during the periods under consideration; therefore, the criteria for such will not be discussed.]

The Veteran underwent a combination of treatment for prostate cancer consisting of external beam radiation and seed implantation, both of which were completed in November 2007.  VA normally considers the residuals of prostate cancer 6 months after the completion of radiation therapy; however, when seed implantation is done, VA allows 1 year from the date of implantation as the end of treatment, and then allows an additional 6 months before determining the residuals.

[Impotence secondary to prostate cancer is separately rated, as reflected by awards of service connection for erectile dysfunction, and special monthly compensation based on loss of use of a creative organ.  Such rating is not at issue herein.]

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Propriety of Reduction

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

The due process requirements of 38 C.F.R. § 3.105(e) were fully met in this case with respect to the reduction in the rating for prostate cancer from 100 to 20 percent.  A July 2009 rating decision proposed to reduce the rating for the prostate cancer from 100 to 10 percent, and an accompanying August 2009 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  He requested, and was afforded, a predetermination hearing at the RO in March 2010.  Thereafter, an April 2010 rating decision reduced the rating for the prostate cancer from 100 to 20 percent, effective July 1, 2010.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination based on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating has not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  Therefore, in the current case, a single examination showing improving is an adequate basis for a reduction in the rating.

The Board finds that the reduction in the rating of the Veteran's prostate cancer from 100 percent to 20 percent, effective July 1, 2010, was factually warranted, based on evidence which showed improvement in the disability (i.e., improved urinary function after the cessation of radiation therapy), as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life, between the time of the cessation of radiation therapy in November 2007 and the date that the reduction of his rating for prostate cancer became effective on July 1, 2010.

A January 2008 private treatment record noted the Veteran's complaints of two weeks of nocturia (awakening to void 4 to 7 times).  Thereafter, a May 2008 private treatment record noted "complete resolution" of his voiding symptoms (with no dysuria, frequency, pain, or hematuria) and that the Veteran used Flomax only transiently.  A June 2008 private treatment record noted that the Veteran had nocturia (awakening 1 time).

On September 2008 VA examination, the Veteran's prostate cancer residuals were shown to consist of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 2 and 3 hours and nighttime awakening to void 1 time).  However, the examination found no other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer; no effects on usual daily activities; and no significant effects on occupation (he was a self-employed real estate broker).

October 2008 and March 2009 private treatment records noted that the Veteran denied dysuria, urgency, or frequency with regard to his voiding, and that his hematuria had resolved.

On July 2009 VA examination, the Veteran's prostate cancer residuals were shown to consist of voiding dysfunction characterized by urinary frequency (daytime voiding interval between 2 and 3 hours and nighttime awakening to void 1 time).  However, this examination found no other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer; no effects on usual daily activities; and no effects on occupation (it was noted that he had been a real estate broker, and retired in 2008).

In an August 2009 letter, the Veteran's private urologist noted that the Veteran was impotent from his prostate cancer treatment; that his PSA measured 1.71 (when a lower PSA should be expected), and that long-term issues (such as radiation cystitis, prostatitis, proctitis, and loss of control of feces) may arise in the future.  Thereafter, an August 2009 private treatment record noted that a July 2009 PSA test measured 2.073 which "almost certainly" meant residual prostate cancer; it was also noted that the Veteran was voiding every hour during the day with "frequent" nocturia, and that he would be at risk for recurrent urinary tract infections and stricture disease in the future.  A September 2009 private treatment record noted that the Veteran denied any dysuria, urgency, or frequency with regard to his voiding, and his PSA was 1.12.

At his March 2010 predetermination hearing, the Veteran testified that he awoke to void at least twice a night (sometimes 3 times).  He testified that he did not have any urine leakage, and affirmed that his erectile dysfunction was the biggest problem to result from his prostate cancer treatment.

The Board observes that improvement of the Veteran's prostate cancer residuals (and specifically, his urinary function) is clearly documented by the evidence outlined above.  After complaining of awakening to void 4 to 7 times per night in January 2008, the subsequent evidence reflects a decrease in the frequency of his nocturia; at his March 2010 hearing, he complained of awakening to void only 2 or 3 times per night.  This indicates improvement under ordinary conditions of life and work as it suggests improved ability to sleep for longer periods at night.  It is again noteworthy that the impotency found is separately rated, and not at issue herein.  Regarding the August 2009 letter from the Veteran's private urologist and the August 2009 private treatment record which noted the possibility of other health issues arising in the future, the Board observes that such other health issues have not been reported during the pendency of this appeal; disability ratings are assigned based on symptoms and related functional impairment actually shown - not potential impairment.  Regarding the August 2009 private treatment record which noted that the Veteran "almost certainly" had residual prostate cancer, the Board notes clinical data do not show recurrence or metastasis of prostate cancer during the pendency of this claim/appeal.

The Board finds that the reduction in the rating from 100 percent to 20 percent, effective July 1, 2010, was supported by the factual record and in accordance with the governing law and regulations, and was proper.  The evidence of record between the time of the cessation of radiation therapy in November 2007 and the date that the reduction of the Veteran's rating for prostate cancer became effective on July 1, 2010 clearly showed improvement in the disability (i.e., improved urinary function after the cessation of radiation therapy), as well as improvement in the Veteran's ability to function under the ordinary conditions of work and life.  In addition, such findings reflect that the schedular requirements for a rating in excess of 20 percent for prostate cancer (under Code 7528) were not met as of July 1, 2010, and that the basis for a 100 percent rating was no longer present.  Therefore, the reduction in the rating was factually warranted.

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's prostate cancer has been rated 100 percent from February 26, 2008 through June 30, 2010; 20 percent from July 1, 2010 through April 28, 2014; and 40 percent disabling from April 29, 2014 to the present.  Therefore, for purposes of this appeal, the Board will evaluate the relevant evidence beginning on July 1, 2010 (i.e., the date of the reduction in the rating from 100 to 20 percent rating).

At the August 2012 hearing, the Veteran testified that since he finished prostate cancer treatment in November 2007, no doctor or anyone else had indicated to him he had recurrence of such cancer.  He testified that his only current residuals of prostate cancer were voiding dysfunction (urinary frequency) and erectile dysfunction.  [As noted above, erectile dysfunction is separately compensated.]  Regarding urinary frequency, the Veteran testified that while sometimes he got up 5 or 6 times a night to void, his normal frequency rate was getting up 3 or 4 times a night to void.  He also testified that his daytime voiding frequency was approximately once per hour, depending on how much water he drank.

On April 29, 2014 VA examination, the Veteran's prostate cancer residuals were shown to consist of voiding dysfunction characterized by urinary frequency (daytime voiding interval less than 1 hour and nighttime awakening to void 5 or more times).  However, this examination found no other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.  No comment was made regarding the effect on usual daily activities, but the Veteran did not indicate that any such effects were present.  Regarding employment, the examiner noted that the Veteran's prostate cancer disability impacted on his ability to work, in that he must have ready access to bathroom facilities due to urinary urgency and frequency related to residuals of prostate cancer and treatment of prostate cancer.  [Such effects on employment will be addressed in the Remand below in conjunction with the inferred claim for a TDIU rating.]

For the period from July 1, 2010 through April 28, 2014, the evidence demonstrates that the Veteran's prostate cancer residuals consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval of 1 hour and nighttime awakening to void 3 to 4 times per night); the disability was not productive of any other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.  Accordingly, the Board finds that no more than a 20 percent rating was warranted throughout during that period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the period from April 29, 2014, the evidence demonstrates that the Veteran's prostate cancer residuals have consisted of voiding dysfunction characterized by urinary frequency (daytime voiding interval less than 1 hour and nighttime awakening to void 5 or more times); the disability was not shown to be productive of any other voiding dysfunction (such as urine leakage or obstructed voiding), renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.  Accordingly, the Board finds that no more than a 40 percent rating has been warranted at any time from April 29, 2014.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of prostate cancer disability, but such greater degrees of prostate cancer disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence regarding any effects of his service-connected prostate cancer on employment is still being developed in connection with the Veteran's TDIU claim.  However, as noted above, impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted.


ORDER

The appeal seeking to establish that the reduction of the rating for prostate cancer from 100 to 20 percent, effective July 1, 2010, was improper is denied.

The appeal seeking ratings for prostate cancer in excess of 20 percent from July 1, 2010 and in excess of 40 percent from April 29, 2014 is denied.


REMAND

On July 2009 examination, it was noted that the Veteran was a real estate broker who retired in 2008.  On April 2014 VA examination, the examiner noted that the Veteran's prostate cancer impacted on his ability to work, in that he must have ready access to bathroom facilities due to urinary urgency and frequency related to residuals of prostate cancer and treatment of prostate cancer.

In light of the above, a claim for a TDIU rating has been raised in the context of the increased rating claim for prostate cancer and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VCAA-mandated notice with respect to such claim is required.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  The AOJ should then undertake any additional action necessary to develop the claim for a TDIU rating, to include giving consideration to the provisions of 38 C.F.R. § 4.16(b) (which allow for an award of a TDIU rating on an extraschedular basis).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  He should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The AOJ should ensure that all of the development sought is completed, undertake any additional action necessary to properly address the claim for a TDIU rating, and then review the record and adjudicate the TDIU claim, with consideration of the provisions of 38 C.F.R. § 4.16(b) (which allow for a TDIU rating on an extraschedular basis).  If a TDIU rating is denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


